Citation Nr: 0817864	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service-connected right toe 
disability, subsequent to March 31, 2006.

REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied an extension of the 
veteran's temporary total rating due to surgical 
convalescence.


FINDINGS OF FACT

1.  The veteran was granted a period of convalescence from 
February 6, 2006, to March 31, 2006, as a result of a 
surgical procedure to his service-connected right great toe.  

2.  The medical evidence shows that the veteran did not 
require convalescence for his service-connected right toe 
disability subsequent to March 31, 2006.


CONCLUSION OF LAW

The criteria for an extension of the temporary total rating 
on account of post-surgical treatment necessitating 
convalescence subsequent to March 31, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of March 
2006 and September 2006 letters that fully addressed all four 
notice elements.   These letters informed the veteran of what 
evidence was required to substantiate his claim for an 
extension of his temporary total rating based on 
convalescence, and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA medical 
evidence, the veteran's contentions, and private medical 
evidence from Campbell Therapy Center.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Moreover, in an 
October 2007 statement, the veteran indicated that he had no 
additional evidence to submit, and requested that his case be 
forwarded to the Board for appellate review.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Analysis

The evidence shows that in February 2006, the veteran 
underwent a right toe chilectomy of the first 
metatarsalphalangeal joint due to chronic toe pain and 
osteoarthritis.  In a March 2006 rating decision, the RO 
granted a 100 percent temporary total rating assigned from 
February 6, 2006, following the right foot chilectomy.  
Subsequent to the period of convalescence, a 10 percent 
rating for the service-connected right toe disability was 
assigned, effective April 1, 2006.

The veteran is now seeking an extension of his temporary 
total rating beyond March 31, 2006, under the provisions of 
38 C.F.R. § 4.30.  The veteran indicates that while he is 
able to wear a shoe on his right foot after the surgery, his 
toe pain remains unchanged.  According to his notice of 
disagreement, the veteran stated that he was only given one 
month of convalescence, but his surgery actually required a 
convalescence period of 55 days.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total ratings provide as follows:  A total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2), or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  Such total rating will be 
followed by appropriate schedular ratings.  When the evidence 
is inadequate to assign a schedular rating, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  (1) 
Surgery necessitating at least one month of convalescence; 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.

The total rating will be followed by an open rating 
reflecting the appropriate schedular rating; where the 
evidence is inadequate to assign the schedular rating, a 
physical examination will be scheduled prior to the end of 
the total rating period. 
Id. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the currently assigned temporary total rating is for 
the period from February 6, 2006 to March 31, 2006.

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a total rating due to surgical 
convalescence for a service-connected right toe disability, 
subsequent to March 31, 2006.  In this regard, the medical 
record reveals that subsequent to March 31, 2006, no 
significant surgical residuals remained.  There is no 
indication that the veteran's right toe surgery resulted in 
any residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, the 
necessity for house confinement, the necessity for use of a 
wheelchair or crutches.  See 38 C.F.R. § 4.30.

When seen three days post-operative, there was no evidence of 
right foot erythema, drainage, dehiscence, or warmth.  
Sensation to light touch was intact.  Assessment was "post 
op chilectomy day 3 healing appropriately."  The examiner 
noted that the veteran would be in a surgical shoe for 
approximately 4 weeks until he can begin wearing a loose 
fitting shoe, and after approximately four weeks, the veteran 
should be able to return to work, full duty.  It was also 
noted that the veteran would be evaluated again at the 4 week 
point, prior to being released.  

During the veteran's four week follow-up visit in March 2006, 
there was no right foot erythema, drainage, dehiscence, or 
warmth of the skin.  Minimal edema was shown.  Sensation to 
light touch was intact.  It was noted that the veteran could 
return to wearing loose, tennis-type shoe.

Moreover, according to a VA Form 10-2382, the Chief of 
Medical Administration Service Designee indicated that the 
veteran was able to return to work ("full duty") after 
March 31, 2006.  The veteran, himself, indicated that he 
returned to work on April 3, 2006 (the next work day 
scheduled).  

Based on the foregoing, the Board concludes that after March 
31, 2006, the veteran's right toe had stabilized from the 
surgery, to the point that post-surgical convalescence could 
be considered complete, with no need to extend the temporary 
total rating.

The Board has considered the veteran's statements in support 
of his claim and recognizes that he is competent to describe 
his right toe/foot symptoms and functional impairment.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board 
finds that a lay person, such as the veteran, is not 
competent to provide an opinion as to when the postoperative 
residuals had healed or stabilized.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's post-operative complaints of right toe pain, 
and medical treatment, to include steroid injections, 
prescription for orthotics, and physical therapy from 
Campbell Therapy Center have been reviewed.  Notwithstanding, 
the criteria of 38 C.F.R. § 4.30 are specific, and do not 
contemplate whether the right toe was fully functional and 
without impairment.  Rather, the provisions of 38 C.F.R. § 
4.30 essentially provide compensation for the temporary 
disability caused by a surgical procedure with recognition 
that overall disability rating should be re-evaluated after 
stabilization.  

The veteran correctly points out that he was awarded a 
temporary total rating for convalescence for a period in 
excess of 50 days (beginning February 6, 2006), but was only 
paid for the month of March.  However the payment of benefits 
is governed by a different regulation than the effective date 
for awarding the increased compensation.  Payment of monetary 
benefits based on an increased award of compensation 
commences on the first day of the calendar month following 
the month in which the award became effective. 38 C.F.R. § 
3.31 (2007).  In the veteran's case, though the period of 
convalescence exceeded 50 days, the period for which a 
temporary total rating was actually paid was only one month.  

The Board has reviewed all evidence of record and concludes 
that the veteran's claim must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. §5107(b) (West 2002 & Supp. 2007).   In sum, the 
Board finds that an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. 4.30 
subsequent to March 31, 2006 is not warranted.



(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service-connected right toe 
disability, subsequent to March 31, 2006, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


